Civil action to recover on two promissory notes. The execution of the notes was admitted, but the defendant set up a counterclaim for breach of warranty in the sale of the goods for which the notes were given; whereupon issues were submitted to the jury and answered as follows:
"1. In what sum, if any, is the defendant indebted to the plaintiff on the notes sued on? Answer: $211.40, with interest on $68.20 from 1 November, 1923, and with interest on $143.20 from 1 November, 1924. *Page 833 
"2. Did the plaintiff warrant the generator to be automatic in action and of good material and workmanship, as alleged by the defendant? Answer: Yes.
"3. Was there a breach of said warranty as alleged by the defendant? Answer: Yes.
"4. If so, what damages, if any, is the defendant entitled to recover of the plaintiff because of such breach of warranty? Answer: $286.40, with interest."
From a judgment on the verdict in favor of the defendant for $75.00 and interest, the plaintiff appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error.
The exceptions relating to the admission and exclusion of evidence, and those to the charge, including exception to the prayer for special instruction tendered and refused, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions; the verdict and judgment will be upheld.
No error.